          Case 1:19-cv-05058-JPB Document 9 Filed 12/20/19 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 Smokeware.net, LLC

         Plaintiff,

 v.                                           Civil Action No. 1:19-cv-05058-JPB

 Premier Specialty Brands, LLC,

         Defendant.


                           ANSWER TO COMPLAINT

        Defendant Premier Specialty Brands, LLC (“Premier”) answers the

Complaint of Plaintiff Smokeware.net, LLC as follows:

                                 FIRST DEFENSE

        Premier does not infringe, under any theory of infringement (including

directly (whether individually or jointly) or indirectly (whether contributorily or by

inducement), literally, or under the doctrine of equivalents, any valid, enforceable

claim of U.S. Patent No. 9,615,693 (the “’693 patent”).

                               SECOND DEFENSE

        Each asserted claim of the ’693 Patent is invalid for failure to comply with

one or more of the requirements of the United States Code, Title 35, including


                                          1
18382570v1 26166-0015
          Case 1:19-cv-05058-JPB Document 9 Filed 12/20/19 Page 2 of 11




without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations,

and laws pertaining thereto.

                                  THIRD DEFENSE

        Plaintiff is estopped from construing any valid claim of the ’693 Patent to

cover or include any of Premier’s products because of the statements made to the

United States Patent & Trademark Office during the prosecution of the application

which led to the issuance of the ’693 Patent.

                                  FOURTH DEFENSE

        Plaintiff’s attempted enforcement of the ’693 Patent against Premier is barred

by one or more of the equitable doctrines of laches, estoppel, acquiescence, waiver,

and unclean hands.

                                  FIFTH DEFENSE

        To the extent Plaintiff failed to comply with the notice provisions of 35 U.S.C.

§ 287, Plaintiff may not recover damages for alleged infringement committed prior

to the filing of its Complaint.

                                  SIXTH DEFENSE

        Plaintiff cannot prove this is an exceptional case justifying an award of

attorneys’ fees against Premier pursuant to 35 U.S.C. § 285.




                                          -2-
18382570v1 26166-0015
               Case 1:19-cv-05058-JPB Document 9 Filed 12/20/19 Page 3 of 11




                                  SEVENTH DEFENSE

          Plaintiff is not entitled to injunctive relief because any alleged injury to

Plaintiff is not immediate or irreparable, Plaintiff has an adequate remedy at law,

and/or public policy concerns weigh against injunctive relief.

                                   EIGHTH DEFENSE

          The Complaint fails to state a claim upon which relief can be granted.

                                    NINTH DEFENSE

          In response to the enumerated allegations of the Complaint, Premier states as

follows:

                           NATURE AND BASIS OF ACTION1

          1.      Premier admits that the Complaint purports to set forth a claim for

patent infringement. Premier denies the remaining allegations of Paragraph 1 and

specifically denies it has infringed any patent or that Smokeware is entitled to any

relief.

                                     THE PARTIES

          2.      Premier lacks sufficient information to either admit or deny the

allegations of Paragraph 2 and therefore denies them.


1
 Premier incorporates Smokeware’s section headings for convenience only and does
not endorse or accept the content of the headings. Any substantive claims contained
in headings are expressly denied.
                                           -3-
18382570v1 26166-0015
             Case 1:19-cv-05058-JPB Document 9 Filed 12/20/19 Page 4 of 11




        3.      Premier admits the allegations of Paragraph 3.

                            JURISDICTION AND VENUE

        4.      Premier does not contest the Court’s subject matter jurisdiction over

this action.

        5.      Premier does not contest this Court’s personal jurisdiction over it.

Premier denies the remaining allegations of Paragraph 5.

        6.      Premier does not contest venue in this District but denies that it has

committed infringement or any other harm to Smokeware in this District or

elsewhere.

             SMOKEWARE’S INNOVATIVE VENTED CHIMNEY CAP

        7.      Premier lacks sufficient information to either admit or deny the

allegations of Paragraph 7 and therefore denies them.

        8.      Premier lacks sufficient information to either admit or deny the

allegations of Paragraph 8 and therefore denies them.

        9.      Premier lacks sufficient information to either admit or deny the

allegations of Paragraph 9 and therefore denies them.

        10.     Premier lacks sufficient information to either admit or deny the

allegations of Paragraph 10, including the veracity of the depicted photos, and

therefore denies them.


                                          -4-
18382570v1 26166-0015
          Case 1:19-cv-05058-JPB Document 9 Filed 12/20/19 Page 5 of 11




        11.     Premier lacks sufficient information to either admit or deny the

allegations of Paragraph 11, and therefore denies them.

        12.     Premier lacks sufficient information to either admit or deny the

allegations of Paragraph 12, including the veracity of the depicted photos, and

therefore denies them.

        13.     Premier admits that Matthew H. Merritt is listed as the inventor of the

’693 Patent. Premier lacks sufficient information to either admit or deny the

remaining allegations of Paragraph 13 and therefore denies them.

        14.     Premier admits that the ’693 Patent is entitled “Vented Chimney Cap

System and Method Thereof” and that it was filed on May 19, 2015 and issued on

April 11, 2017. Premier admits that what purports to be a copy of the ’693 Patent is

attached to the Complaint as Exhibit A. Premier denies any allegations of Paragraph

14 inconsistent with this response.

        15.     Premier admits that Smokeware.net LLC is the listed assignee on the

’693 Patent. The remaining allegations of Paragraph 15 state a legal conclusion. To

the extent they require a response, Premier denies them.

         DEFENDANT’S INFRINGING AND UNLAWFUL CONDUCT

        16.     Premier admits that it was founded in or around 2009 in the Atlanta,

Georgia area by Bobby Brennan and Kerry Coker.

                                          -5-
18382570v1 26166-0015
          Case 1:19-cv-05058-JPB Document 9 Filed 12/20/19 Page 6 of 11




        17.     Premier admits the allegations of Paragraph 17.

        18.     Premier admits the allegations of Paragraph 18.

        19.     Premier admits that it has sold some of its products with a daisy wheel

style chimney cap, including the Kamado Joe® Classic and Big Joe models. Premier

denies any allegations of Paragraph 19 inconsistent with this response.

        20.     Premier admits that Bobby Brennan had a business meeting with

Richard Newton of The Merritt and Newton Group, LLC in 2013. Premier denies

the remaining allegations of Paragraph 20 as stated.

        21.     Premier denies that the referenced email is attached as Exhibit B. The

email attached as Exhibit C speaks for itself. Premier admits that Mr. Newton

provided Mr. Brennan with a sample chimney cap during a 2013 meeting. Premier

denies the allegations of Paragraph 21 to the extent they are inconsistent with or

characterize the content of Exhibit C or are otherwise not herein admitted.

        22.     Premier admits that Mr. Newton and Mr. Brennan discussed patent

protection for the chimney cap and Mr. Newton mentioned pending patent

applications in his capacity as representative of The Merritt and Newton Group,

LLC. Premier denies the remaining allegations of Paragraph 22, as stated.




                                          -6-
18382570v1 26166-0015
          Case 1:19-cv-05058-JPB Document 9 Filed 12/20/19 Page 7 of 11




        23.     Premier admits that it has not entered into a business relationship with

Smokeware and that after 2013 certain of its grills have incorporated a daisy wheel

style chimney cap. Premier denies the remaining allegations of Paragraph 23.

        24.     Premier admits that it released its Kontrol Tower chimney cap in 2017.

        25.     Premier admits that its Kontrol Tower chimney cap prevents water

entry, maintains precise airflow for consistent temperatures, and does not lose its

setting when the grill lid is lifted, among other features. Premier denies the remaining

allegations of Paragraph 25 as stated, except to state that Premier lacks sufficient

information to either admit or deny the veracity of the depicted photograph.

        26.     Premier admits the allegations of Paragraph 26, except to state that the

Kontrol Tower is not a replacement part for older model Kamado Joe® Joe Jr. grills.

        27.     Premier denies the allegations of Paragraph 27.

        28.     Premier denies the allegations of Paragraph 28.

        29.     Premier denies the allegations of Paragraph 29.

        30.     Premier denies the allegations of Paragraph 30.

                                      COUNT I
              Direct Infringement of the ’693 Patent, 35 U.S.C. § 271(a)

        31.     Premier incorporates by reference its responses to the allegations of

Paragraphs 1-30.

        32.     Premier denies the allegations of Paragraph 32.
                                           -7-
18382570v1 26166-0015
          Case 1:19-cv-05058-JPB Document 9 Filed 12/20/19 Page 8 of 11




        33.     Premier admits that a claim chart is attached as Exhibit B but denies the

allegations of the claim chart and denies that it shows Premier infringes the ’693

Patent.

        34.     Premier denies the allegations of Paragraph 34.

        35.     Premier denies the allegations of Paragraph 35.

        36.     Premier denies the allegations of Paragraph 36.

        37.     Premier denies the allegations of Paragraph 37.

                                     COUNT II
              Induced Infringement of the ’693 Patent, 35 U.S.C. § 271(b)

        38.     Premier incorporates by reference its responses to the allegations of

Paragraphs 1-37.

        39.     Premier admits the allegations of Paragraph 39.

        40.     Premier denies the allegations of Paragraph 40.

        41.     Premier denies the allegations of Paragraph 41.

        42.     Premier denies the allegations of Paragraph 42.

        43.     Premier denies the allegations of Paragraph 43.

        44.     Premier denies the allegations of Paragraph 44.

        45.     Premier denies the allegations of Paragraph 45.

        46.     Premier denies the allegations of Paragraph 46.



                                           -8-
18382570v1 26166-0015
          Case 1:19-cv-05058-JPB Document 9 Filed 12/20/19 Page 9 of 11




                                 COUNT III
         Contributory Infringement of the ’693 Patent, 35 U.S.C. § 271(c)

        47.     Premier incorporates by reference its responses to the allegations of

Paragraphs 1-46.

        48.     Premier admits the allegations of Paragraph 48.

        49.     Premier admits that the Kontrol Tower may be provided as a feature of

its current Kamado Joe grill products. Premier denies the remaining allegations of

Paragraph 49.

        50.     Premier denies the allegations of Paragraph 50.

        51.     Premier denies the allegations of Paragraph 51.

        52.     Premier denies the allegations of Paragraph 52.

        53.     Premier denies the allegations of Paragraph 53.

        54.     Premier denies the allegations of Paragraph 54.

        55.     Premier denies the allegations of Paragraph 55.

        56.     Premier denies the allegations of Paragraph 56.

        57.     Premier denies all other allegations of the Complaint not expressly

herein admitted.

        58.     Premier denies that Plaintiff is entitled to any relief, and specifically

denies that it is entitled to the relief requested in its Prayer for Relief, including in

subparagraphs A-F.
                                           -9-
18382570v1 26166-0015
          Case 1:19-cv-05058-JPB Document 9 Filed 12/20/19 Page 10 of 11




                                  JURY DEMAND

        Under Federal Rule of Civil Procedure 38, Premier requests a jury trial on all

issues so triable.

        WHEREFORE, Premier respectfully requests that the Court: (1) dismiss

Plaintiff’s Complaint with prejudice; (2) award Premier its costs and attorneys’ fees

incurred in responding to Plaintiff’s Complaint; and (3) enter such other and further

relief as it deems just and proper under the circumstances.


        Respectfully submitted, this 20th day of December, 2019.

                                        MILLER & MARTIN PLLC

                                    By: /s/ Eileen H. Rumfelt
                                        Eileen H. Rumfelt
                                        Georgia Bar No. 040608
                                        William P. Eiselstein
                                        Georgia Bar No. 242798
                                        Charles Forlidas
                                        Georgia Bar No. 269398
                                        1180 West Peachtree Street NW
                                        Suite 2100
                                        Atlanta, Georgia 30309
                                        Phone: (404) 962-6100
                                        Fax: (404) 962-6300
                                        eileen.rumfelt@millermartin.com
                                        billy.eiselstein@millermartin.com
                                        charles.forlidas@millermartin.com

                                        Counsel for Premier Specialty Brands, LLC



                                         - 10 -
18382570v1 26166-0015
          Case 1:19-cv-05058-JPB Document 9 Filed 12/20/19 Page 11 of 11




                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the below date I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which will

automatically send e-mail notification of such filing to all attorneys of record.

        This 20th day of December, 2019.


                                        By:      /s/ Eileen H. Rumfelt
                                                 Eileen H. Rumfelt
                                                 Georgia Bar No. 040608




                                        - 11 -
18382570v1 26166-0015
